Exhibit 10.2

BANCFIRST SURVIVOR BENEFIT AGREEMENT

THIS BANCFIRST SURVIVOR BENEFIT AGREEMENT (the “Agreement”), is made as of this
15th day of November, 2006, at Oklahoma City, Oklahoma by and between Darryl
Schmidt (hereinafter referred to as the “Employee”), and BancFirst, an Oklahoma
banking corporation (hereinafter referred to as the “Bank”). In consideration of
the mutual covenants hereinafter set forth and for good and valuable
consideration, the Employee and the Bank hereby agree as follows:

ARTICLE 1

Definitions

1.1 Administrator shall mean the Treasurer of the Bank or other person or
persons appointed by the Board of Directors of the Bank to administer the
Agreement pursuant to Article 6 of the Agreement.

1.2 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 5 of the Agreement.

1.3 Bank shall mean BancFirst.

1.4 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.5 Agreement Year shall mean the calendar year.

1.6 Termination of Employment shall mean the date of the cessation of the
Employee’s employment with the Bank for any reason whatsoever, whether voluntary
or involuntary, including retirement or disability but not as a result of the
Employee’s death.

ARTICLE 2

Participation

2.1 Enrollment. Employee shall file a completed and fully executed Bank Owned
Life Insurance Consent Form and such other insurance applications and forms as
may be reasonably requested by the Administrator; provided, this Agreement shall
only become effective at such time as insurance coverage on the Employee has
been secured for the Bank.

2.2 Insurability. The Employee is not automatically entitled to receive benefits
provided under this Agreement. He must satisfy the requirements for the Bank to
obtain insurance on his or her life before being eligible to receive benefits
under the Agreement. The Employee shall cooperate with the Bank by furnishing
any and all information requested by the Administrator, in order to facilitate
the payment of benefits hereunder. If the Employee refuses to so cooperate, the
Bank shall have no further obligation to the Employee under the Agreement. In
the event of the Employee’s suicide during the first two (2) years in the
Agreement, or if the Employee makes any material misstatement of information,
then no benefits shall be payable to



--------------------------------------------------------------------------------

the Employee under the Agreement, except that benefits may be payable in a
reduced amount in the sole discretion of the Administrator.

ARTICLE 3

Death Benefits

3.1 Death Benefit. In the event of the Employee’s death prior to Termination of
Employment, the Bank shall pay to the Employee’s Beneficiary a death benefit
equal to one hundred and fifty thousand dollars ($150,000). The Beneficiary
shall have no direct interest in the proceeds of any insurance policy purchased
by the Bank to facilitate payment of the death benefit and any and all proceeds
payable from any policy purchased pursuant to this Agreement on the life of the
Employee shall belong to the Bank. The death benefit shall be paid within ten
(10) days from receipt by the Bank of the death proceeds from the underlying
life insurance policy.

3.2 Termination of Employment. Upon the Employee’s Termination of Employment for
any reason, including retirement or disability, all benefits provided under this
Agreement shall cease as of the effective date of such Termination of
Employment.

ARTICLE 4

Amendment and Termination of Agreement

4.1 Amendment or Termination of the Agreement. The Bank may, at any time, direct
the Administrator to amend or terminate the Agreement. In the event that the
Bank terminates the Agreement, the Employee shall not have any interest in any
insurance policy purchased by the Bank to provide benefits under this Agreement.

ARTICLE 5

Beneficiaries

5.1 Beneficiary Designation. The Employee shall have the right, at any time, to
designate any person or persons as Beneficiary (both primary and contingent) to
whom payment under the Agreement shall be made in the event of the Employee’s
death. The Beneficiary designation shall be effective when it is submitted in
writing to, and acknowledged by, the Administrator during the Employee’s
lifetime on a form prescribed by the Administrator.

5.2 Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations. Unless the Employee has made an
irrevocable designation, any finalized divorce of a Employee subsequent to the
date of a Beneficiary designation shall revoke such Executive’s Beneficiary
designation, unless in the case of divorce, the previous spouse was not
designated as Beneficiary.

5.3 Absence of Valid Designation. If the Employee fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
divorce, or otherwise without execution of a new designation, or if every person
designated as Beneficiary dies prior to complete distribution of the policy
proceeds, then the Administrator shall direct the distribution of such benefits
to the Employee’s estate.

 

2



--------------------------------------------------------------------------------

ARTICLE 6

Administration/Claims Procedures

6.1 Administration. The Agreement will be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Agreement, (ii) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (iii) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Agreement and (iv) to make all other determinations
necessary or advisable for the administration of the Agreement, including
determinations regarding eligibility for benefits payable under the Agreement.
All interpretations of the Administrator with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby. The
Administrator shall not be liable for any determination, decision, or action
made in good faith with respect to the Agreement. The Bank will indemnify and
hold harmless the Administrator from and against any and all liabilities, costs,
and expenses incurred by such persons as a result of any act or omission in
connection with the performance of such persons’ duties, responsibilities, and
obligations under the Agreement, other than such liabilities, costs, and
expenses as may result from the bad faith, willful misconduct, or criminal acts
of such persons.

6.2 Notice of Right to Claim Benefits. The Administrator shall notify the
Beneficiary or, where appropriate, the Employee’s estate, of a right to claim
benefits under the Agreement, and shall provide instructions for the filing of
such claim.

6.3 Claims Procedures. The Beneficiary or the Employee’s estate may file a
written claim with the Administrator setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after receipt of the claim by the Administrator. If
additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred eighty (180) day period. Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (i) the specific reason or reasons
for the denial, (ii) specific reference to any provisions of the Agreement
(including any internal rules, guidelines, protocols, criteria, etc.) on which
the denial is based, (iii) description of any additional material or information
that is necessary to process the claim, and (iv) an explanation of the procedure
for further reviewing the denial of the claim (including applicable time limits
and a statement of the claimant’s right bring a legal action following an
adverse determination on review).

6.4 Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after the receipt of a request for
review from a

 

3



--------------------------------------------------------------------------------

claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case a decision shall be rendered as
soon as possible but not later than one hundred twenty (120) days after the
receipt of the claimant’s request for review. The decision on review shall be in
writing and shall include specific reasons for the decision written in a manner
calculated to be understood by the claimant with specific reference to any
provisions of the Agreement on which the decision is based.

ARTICLE 7

Miscellaneous

7.1 Successors of the Bank. The rights and obligations of the Bank under the
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Bank.

7.2 Nonassignability. The benefits provided under the Agreement may not be
alienated, assigned, transferred, pledged or hypothecated by any person, at any
time, or to any person whatsoever. Those benefits shall be exempt from the
claims of creditors or other claimants of the Employee or Beneficiary and from
all orders, decrees, levies, garnishment or executions to the fullest extent
allowed by law.

7.3 No Right to Bank Assets. The benefits paid under the Agreement shall be paid
from the general funds of the Bank, and any Beneficiary or the Employee’s estate
shall be no more than unsecured general creditors of the Bank with no special or
prior right to any assets of the Bank for payment of any obligations hereunder.
In particular, the Employee, the Beneficiary, and the Employee’s estate shall
not have any rights to any insurance policy purchased in connection with the
Agreement regardless of whether the Employee is the insured under such policy.

7.4 Tax Liability and Withholding. The benefits paid under the Agreement shall
be reduced to comply with any federal, state or local income tax withholding
requirements and Social Security or other employee tax requirements applicable
to the provision or payment of benefits under the Agreement.

7.5 Employment Not Guaranteed. Nothing contained in the Agreement nor any action
taken hereunder shall be construed as a contract of employment or as giving the
Employee any right to continued employment with the Bank.

7.6 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

7.7 Captions. The captions of the articles and paragraphs of the Agreement are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

 

4



--------------------------------------------------------------------------------

7.8 Validity. In the event any provision of the Agreement is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Agreement.

7.9 Waiver of Breach. The waiver by the Bank of any breach of any provision of
the Agreement shall not operate or be construed as a waiver of any subsequent
breach by the Employee.

7.10 Notice. Any notice or filing required or permitted to be given to the Bank
or the Employee under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by certified mail, in the case of the Bank, to the
principal office of the Bank, directed to the attention of the Administrator,
and in the case of the Employee, to the last known address of the Employee
indicated on the employment records of the Bank. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for certification.

7.11 Applicable Law. In the event any provision of, or legal issue relating to,
this Agreement is not fully preempted by ERISA, such issue or provision shall be
governed by the laws of the State of Oklahoma.

[Signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed effective
the 15th day of November, 2006.

 

“BANK”  

BANCFIRST, an Oklahoma banking

corporation

  By:  

/s/ Randy Foraker

    Randy Foraker, Treasurer “EMPLOYEE”  

/s/ Darryl Schmidt

 

6